DETAILED ACTION
Response to Amendment
Due to applicant’s amendment filed on June 6, 2022, the objections to the drawings, specifications and the 112(b) rejections in the previous office action (dated 02/11/2022), are hereby withdrawn.
The status of the claims is as follows:
Claims 1, 3-6, 8, 11, 16 and 18 have been amended,
Claims 2, 9-10, 12-15, 17, 19 and 20 were previously presented, and
Claim 7 has been cancelled.
Therefore, claims 1-6 and 8-20 are currently pending.

Drawings
The drawings were received on June 6, 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zipporo (WO 2019079735A1 – art of record; hereinafter Zipporo) in view of Bae (US 20050035125 – art of record; hereinafter Bae).
Regarding claim 1, Zipporo teaches a container assembly embodiment (as shown in Figs. 12-17) comprising: 
a lid (205);
a gasket (206) connected with the lid, the gasket including an outer peripheral edge (i.e. in the form of lip (215));
a container body (202) including an inner surface, an upper opening defined by a peripheral top edge, and at least one discontinuity (i.e. in the form of divots (204)) where the inner surface or the peripheral top edge deviates in shape from the outer peripheral edge of the gasket, wherein as the lid with the gasket connected thereto is pressed onto the container body air from an interior of the container body is allowed to escape through or adjacent to the at least one discontinuity until after the outer peripheral edge of the gasket passes beyond the at least one discontinuity and seals against the inner surface of the container body;
the container body further including an upper surface around the upper opening extending outwardly from the peripheral top edge (Zipporo [0045-0049]).
	However, Zipporo fails to teach wherein the upper surface includes an offset surface portion offset from a lower surface of the lid when the lid is connected with the container body covering the upper opening defining a space between the offset surface portion and the lower surface of the lid configured to receive a user's finger, wherein the container body includes an outermost peripheral edge, which extends outwardly beyond a lid outer edge beneath a portion of the lid overhanging the offset surface portion when the lid is secured to the container body.
	Bae is in the same field of endeavor as the claimed invention and Zipporo, which is a container assembly. Bae teaches a container assembly comprising: a lid (20); a gasket (i.e. in the form of packing material (21)) connected to the lid, the gasket including an outer peripheral edge; a container body (10) including an inner surface, an upper opening defined by a peripheral top edge, the container body further including an upper surface (i.e. in the form of a fastening piece (40) with a reinforcing rib (41) and a fastening hook (42); as shown in Bae Figs. 1-5) around the upper opening extending outwardly from the peripheral top edge, wherein the upper surface includes an offset surface portion offset from a lower surface of the lid when the lid is connected with the container body covering the upper opening defining a space between the offset surface portion and the lower surface of the lid configured to receive a user’s finger, wherein the container body includes an outermost peripheral edge (see annotated Bae Fig. 5 below), which extends outwardly beyond a lid outer edge beneath a portion of the lid overhanging the offset surface portion when the lid is secured to the container body (Bae [0021-0039]).

    PNG
    media_image1.png
    699
    806
    media_image1.png
    Greyscale

	With this in mind,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper surface around the upper opening (of Zipporo) to have similar offset surface portion that extends beyond the outer edge of the lid (as taught by Bae) to provide additional reinforcement to the upper portion (or periphery) of the container body (of Zipporo) – which provides a better gripping structure for the user. Furthermore, the resultant structures will work equally well and since it has been held that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  See MPEP §2144.04(IV)(B)
Regarding claim 2, modified Zipporo as above further teaches wherein the at least one discontinuity includes at least two discontinuities, wherein one of the at least two discontinuities is provided on or in a side of the container body from which the offset surface portion extends and another of the at least two discontinuities is provided on or in another side of the container body that is perpendicular to the side from which the offset surface portion extends (see Zipporo Fig. 12).
Regarding claim 3, modified Zipporo as above further teaches all the structural limitations as set forth in claims 1 and 2 (respectively), except for wherein the one of the at least two discontinuities provided on or in the side from which the offset surface portion extends is longer in length than the another of the at least two discontinuities provided on or in the side that is perpendicular to the side from which the offset surface portion extends.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the one of the at least two discontinuities provided on or in the side from which the offset surface portion extends is longer in length than the another of the at least two discontinuities provided on or in the side that is perpendicular to the side from which the offset surface portion extends because the resultant structures will work equally well and since it has been held that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  See MPEP §2144.04(IV)(B)
Regarding claim 4, modified Zipporo as above further teaches as above further teaches all the structural limitations as set forth in claims 1 and 2 (respectively), except for at least one latch connected with the lid, the at least one latch being movable with respect to the lid between a latched position and an unlatched position, wherein the at least one latch engages an upper flange of the container body on the side that is perpendicular to the side from which the offset surface portion extends when the lid is secured to the container body and the at least one latch occupies the latched position.
	However, Bae teaches at least one latch (i.e. in the form of fastening ribs (30)) connected with the lid (as shown in Bae Figs. 1-2, 4 and 5) the at least one latch being movable with respect to the lid between a latched position and an unlatched position, wherein the at least one latch engages an upper flange of the container body on the side that is perpendicular to the side from which the offset surface portion extends when the lid is secured to the container body and the at least one latch occupies the latched position (Bae [0021-0039]).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lid (of Zipporo) with similar arranged latch(es) (as taught by Bae) to ensure a better securement of the lid to the container body (i.e. forming an air-tight seal).
Regarding claim 5, modified Zipporo as above further teaches wherein the at least one discontinuity is a notch provided in the peripheral top edge (Zipporo [0045] and Fig. 12).
Regarding claim 6, modified Zipporo as above further teaches all the structural limitation as set forth in claim 1, except for wherein the at least one discontinuity is a bump or protrusion extending inwardly from the peripheral top edge or the inner surface adjacent to the peripheral top edge.
	However, Zipporo teaches another container assembly embodiment (as shown in Figs. 18-23) in which the at least one discontinuity is a bump or protrusion (304) extending inwardly from the inner surface adjacent to the peripheral top edge (Zipporo [0051]).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the at least discontinuity (of the embodiment of Figs. 12-17) be a bump or protrusion (as taught by the embodiment of Figs. 18-23) INSTEAD of a notch because the resultant structures will work equally well, and since it has been held that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  See MPEP §2144.04(IV)(B)

Claims 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zipporo in view of Arenas et al. (US 20180265267A1 – art of record; hereinafter Arenas).
Regarding claim 8, Zipporo teaches a container assembly embodiment (as shown in Figs. 12-17) comprising:
a lid (205);
a gasket (206) connected with the lid, the gasket including an outer peripheral edge (i.e. in the form of lip (215));
a container body (202) including an inner surface, an upper opening defined by a peripheral top edge, and at least one discontinuity (i.e. in the form of divots (204)) where the inner surface or the peripheral top edge deviates in shape from the outer peripheral edge of the gasket, wherein as the lid with the gasket connected thereto is pressed onto the container body air from an interior of the container body is allowed to escape through or adjacent to the at least one discontinuity until after the outer peripheral edge of the gasket passes beyond the ate least one discontinuity and seals against the inner surface of the container body;
the container body further including an upper surface around the upper opening extending outwardly from the peripheral top edge (Zipporo [0045-0049]).
	However, Zipporo fails teach at least one latch connected with the lid, the at least one latch being movable with respect to the lid; and wherein the at least one latch is offset from the at least one discontinuity such that the at least one latch does not cover an entirety of the at least one discontinuity as the lid with the gasket connected thereto is pressed onto the container body toward a sealed position.
	Arenas is in the same field of endeavor as the claimed invention and Zipporo, which is a container assembly. Arenas teaches a container assembly embodiment (10; as shown in Figs. 8-11) comprising: a lid (14); a gasket (72) connected with the lid; at least one latch (60) connected with the lid, the latch being movable with respect to the lid; and a container body (32) including an inner surface, an upper opening defined by a peripheral top edge, wherein as the lid with the gasket connected thereto is pressed onto the container body air from an interior of the container is allowed to escape; wherein the at least one latch is offset from at least one discontinuity (i.e. the channels or grooves (180) formed on the gasket) such that the at least one latch does not cover an entirety of the at least one discontinuity as the lid with the gasket connected thereto is pressed onto the container body toward a sealed position (Arenas [0025, 0038-0041]).
	 With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lid (of Zipporo) with a similar arranged latch(es) (as taught by Arenas) to ensure air-tight seal between the lid and the container. 
 	Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gasket (of Zipporo) with at least one similar discontinuity (as taught by Arenas) to enhance the overall venting properties of the container. 
Examiner’s note:  By modifying the gasket (of Zipporo) to have similar discontinuities (as taught by Arenas). This yields the following arrangement: the channels or grooves (of the gasket) will overlap and/or align with the already established discontinuities in the container body (of Zipporo). Due to this alignment between the respective discontinuities of the gasket and the container body, it will form a superimposed or combined discontinuity; emphasis added.  Thus, the air or pressure from the interior of the container body is allowed to escape through the superimposed or combined discontinuity without the removal of the lid. Since, the at least one latch (of Arenas) is already offset with respect to the superimposed or combined discontinuity, the at least one latch will not cover the superimposed or combined discontinuity prior to the at least one latch being pressed onto the container body towards the fully sealed position; emphasis added. 
Regarding claim 9, modified Zipporo as above further teaches wherein the at least one discontinuity includes at least two discontinuities, wherein at least a portion of one of the at least two discontinuities is offset from a first lateral side of the at least one latch and at least a portion of another of the at least two discontinuities is offset from a second, opposite, lateral side of the at least one latch when the lid is in the sealed position.
Regarding claim 10, modified Zipporo as above further teaches wherein the at least one discontinuity includes at least two discontinuities, wherein one of the at least two discontinuities is provided on or in a first side of the container body and another of the at least two discontinuities is provided on or in a second side of the container body that is perpendicular to the first side.
Regarding claim 11, modified Zipporo as above further teaches all the structural limitations as set forth in claims 8 and 10 (respectively), except for wherein the one of the at least two discontinuities provided on or in the first side of the container body is shorter in length than the another of the at least two discontinuities provided on or in the second side of the container body.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the one of the at least two discontinuities provided on or in the first side of the container body is shorter in length than the another of the at least two discontinuities provided on or in the second side of the container body because the resultant structures will work equally well and since it has been held that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  See MPEP §2144.04(IV)(B)
Regarding claim 12, modified Zipporo as above further teaches herein the at least one latch includes a gripping portion (i.e. protrusion (68) of Arenas) configured to grip the container body (i.e. lip (52) of Arenas) and secure the lid to the container body when the at least one latch occupies a latched position, wherein the lid includes a downwardly depending side flange and a recess in the downwardly depending side flange, wherein the gripping portion extends through the recess when the at least one latch moves from an unlatched position toward the latched position (Arenas [0024-0025] and Figs. 8, 12 and 13).
Regarding claim 13, modified Zipporo as above further teaches wherein the at least one discontinuity includes at least two discontinuities on one side of the container body, wherein the recess is positioned between the at least two discontinuities on the one side of the container body when the lid is secured to the container body and the at least one latch occupies the latched position.
Regarding claim 14, modified Zipporo as above further teaches wherein the at least one discontinuity is a notch provided in the peripheral top edge (Zipporo [0045] and Fig. 12).
Regarding claim 15, modified Zipporo as above further teaches all the structural limitation as set forth in claim 8, except for wherein the at least one discontinuity is a bump or protrusion extending inwardly from the peripheral top edge or the inner surface adjacent to the peripheral top edge.
	However, Zipporo teaches another container assembly embodiment (as shown in Figs. 18-23) in which the at least one discontinuity is a bump or protrusion (304) extending inwardly from the inner surface adjacent to the peripheral top edge (Zipporo [0051]).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the at least discontinuity (of the embodiment of Figs. 12-17) be a bump or protrusion (as taught by the embodiment of Figs. 18-23) INSTEAD of a notch because the resultant structures will work equally well, and since it has been held that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  See MPEP §2144.04(IV)(B)

Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zipporo in view of INP CO., LTD. (JP3219690U – art of record; hereinafter INP).
Regarding claim 16, Zipporo teaches a container assembly embodiment (as shown in Figs. 12-17) comprising: 
a lid (205) defining a gasket channel (210);
a gasket (206) connected with the lid, the gasket including a main body inserted into the gasket channel, an outer lip extending from the main body and defining an outer peripheral edge (i.e. in the form of lip (215)) at an outer free end thereof and an inner lip extending from the main body and defining an inner edge at an inner free end thereof spaced inwardly from the outer peripheral edge (see annotated Zipporo Fig. 16 below);
a container body (202) including an upper opening defined by a peripheral top edge; and
wherein the outer peripheral edge seals against an inner surface of the container body (Zipporo [0045-0049]).

    PNG
    media_image2.png
    673
    805
    media_image2.png
    Greyscale

	However, Zipporo fails to teach an inner container including a top opening defined by a peripheral upper edge, the inner container being receivable in the container body, and the inner edge seals against at least one of the an internal surface and the peripheral upper edge when the inner container is received in the container body and the lid is secured to the container body.
	INP is in the same field of endeavor as the claimed invention and Zipporo, which is a container assembly. INP teaches a container assembly embodiment (as shown in Figs. 1-4) comprising: a lid (30) defining a gasket channel; a gasket (50) connected with the lid, the gasket including a main body inserted into the gasket channel (as shown INP Fig. 4), an outer peripheral edge and an inner edge spaced inwardly from the outer peripheral edge; a container body (10) including an upper opening defined by a peripheral top edge; and an inner container (20) including a top opening defined by a peripheral upper edge, the inner container being receivable in the container body (see INP Figs. 2 and 4); wherein the outer peripheral edge seals against an inner surface of the container body (as shown in INP Fig. 4) and the inner edge seals against at least one of an internal surface and the peripheral upper edge when the inner container is received in the container body and the lid is secured to the container body (INP [0021-0044]).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the overall container assembly (of Zipporo) with a similar inner container (as taught by INP) to allow the user to carry multiple items at one by compartmentalizing the interior cavity of the container body.
Regarding claim 17, modified Zipporo as above further teaches wherein the container body includes a container body bottom spaced from the upper opening and the inner container includes an inner container bottom spaced from the top opening, wherein the inner container bottom is spaced from the container body bottom when the inner container is received in the container body.
Regarding claim 18, modified Zipporo as above further teaches wherein the container body includes at least one discontinuity (i.e. in the form of divots (204)) where the inner surface or the peripheral top edge deviates in shape from the outer peripheral edge of the gasket, wherein as the lid with the gasket connected thereto is pressed onto the container body air from an interior of the container body is allowed to escape through or adjacent to the at least one discontinuity until after the outer peripheral edge of the gasket passes beyond the at least one discontinuity and seals against the inner surface of the container body.
Regarding claim 19, modified Zipporo as above further teaches wherein the at least one discontinuity is a notch provided in the peripheral top edge (Zipporo [0045] and Fig. 12).
Regarding claim 20, modified Zipporo as above further teaches all the structural limitation as set forth in claim 16, except for wherein the at least one discontinuity is a bump or protrusion extending inwardly from the peripheral top edge or the inner surface adjacent to the peripheral top edge.
	However, Zipporo teaches another container assembly embodiment (as shown in Figs. 18-23) in which the at least one discontinuity is a bump or protrusion (304) extending inwardly from the inner surface adjacent to the peripheral top edge (Zipporo [0051]).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the at least discontinuity (of the embodiment of Figs. 12-17) be a bump or protrusion (as taught by the embodiment of Figs. 18-23) INSTEAD of a notch because the resultant structures will work equally well, and since it has been held that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  See MPEP §2144.04(IV)(B)


Response to Arguments
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant’s arguments with respect to claims 8-20 have been considered but are not found persuasive for the following reason(s):
Applicant’s argument: the applied art (specifically Zipporo in view of Arenas) fails to teach the claimed features or limitations of ind. claim 8, specifically, “the at least one latch is offset the at least one discontinuity such that the at least one latch does not cover an entirety of the at least one discontinuity as the lid with the gasket connected thereto is pressed onto the container body toward a sealed position” (Remarks pg. 10, last ¶ - pg. 12, 1st ¶).
Examiner’s response: Examiner’s respectfully disagrees with applicant’s assertion(s). In the art rejection above, examiner further explains and elaborates as to how the applied art (Zipporo in view of Arenas) teaches the noted limitation of “the at least one latch is offset the at least one discontinuity such that the at least one latch does not cover an entirety of the at least one discontinuity as the lid with the gasket connected thereto is pressed onto the container body toward a sealed position.” The art rejection and/or explanation is reproduced herein: By modifying the gasket (of Zipporo) to have similar discontinuities (as taught by Arenas). This yields the following arrangement: the channels or grooves (of the gasket) will overlap and/or align with the already established discontinuities in the container body (of Zipporo). Due to this alignment between the respective discontinuities of the gasket and the container body, it will form a superimposed or combined discontinuity; emphasis added.  Thus, the air or pressure from the interior of the container body is allowed to escape through the superimposed or combined discontinuity without the removal of the lid. Since, the at least one latch (of Arenas) is already offset with respect to the superimposed or combined discontinuity, the at least one latch will not cover the superimposed or combined discontinuity prior to the at least one latch being pressed onto the container body towards the fully sealed position; emphasis added.

Applicant’s argument: Applicant further argues that the applied art (Zipporo in view of INP) fails to teach the claimed features or limitations of ind. claim 16, specifically, “a gasket connected with the lid, the gasket including a main body inserted into the gasket channel, an outer lip extending from the main and defining an outer peripheral edge at an outer free end thereof and an inner lip extending from the main body and defining an inner edge at an inner free end thereof spaced inwardly from the outer peripheral edge” (Remarks pg. 12, last ¶ - pg. 13).
Examiner’s response: Examiner’s respectfully disagrees with applicant’s assertion(s). In the art rejection above, examiner further explains and elaborates as to how the applied art (Zipporo in view of INP) teaches the noted limitation of “a gasket connected with the lid, the gasket including a main body inserted into the gasket channel, an outer lip extending from the main and defining an outer peripheral edge at an outer free end thereof and an inner lip extending from the main body and defining an inner edge at an inner free end thereof spaced inwardly from the outer peripheral edge.”  Specifically look at annotated Zipporo Fig. 16 in the art rejection above; emphasis added.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B. V. P./
Examiner, Art Unit 3736

/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736